DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 13 December 2019 and 20 March 2020 have been entered in full.  Claims 1-15 are canceled.  Claims 16-33 are under examination.

Specification
The disclosure is objected to because of the following informalities: The specification refers to other patent applications without providing the required indication of the status thereof.  This occurs at least in the first paragraph of the specification.  Amending the first paragraph to indicate that application 15/563,743 is “now U.S. Patent No. 10,544,227” would be remedial.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19, 23-28, 32, and 33 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US 8,575,317 B2; issued 05 November 2013).

Subcutaneous administration of 0.01 to 50 mg/kg is taught at col. 41-42.  A dosage of 1 mg/kg is taught at col. 70.
Kuramochi et al. also teach substituting position 419 of a human IgG2 Fc region with glutamic acid, as recited in instant claim 19.  See Referential Example 9.
Kuramochi et al. do not explicitly teach subcutaneous administration at 1 mg/kg or administration of 60 mg/body dose.  However, Kuramochi et al. explicitly teach 

    PNG
    media_image1.png
    770
    1101
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the method of treating symptoms of atopic dermatitis (pruritus and sleep disturbance) in a patient, the method comprising administering to the patient a dose of an IL-31 antagonist which is an antibody that specifically binds and neutralizes human IL-31RA (also known as NR10), by optimizing the dosage and dosage routes to arrive at the dosage recited in the instant claims as suggested by Kuramochi et al. with a reasonable expectation of success.   
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Claims 16-21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US 8,575,317 B2; issued 05 November 2013) in view of Zhang et al. (US 2015/0057255 A1; published 26 February 2015, effectively filed 24 June 2014).
As discussed above, Kuramochi et al. teach a method for treating symptoms of atopic dermatitis (pruritus and sleep disturbance) in a patient, the method comprising administering to the patient an IL-31 antagonist which is an antibody that specifically binds and neutralizes human IL-31RA (also known as NR10).  See abstract; col. 2-6; paragraph bridging col. 41-42; and claims 1, 3, 5, and 6.  Routine optimization of dosage would have resulted in the recited dosages, as discussed above.
Kuramochi et al. do not teach combination therapy wherein a topical therapeutic agent such as a topical steroid or topical calcineurin inhibitor is administered with the IL-31 antagonist.  However, such combinations were known in the prior art.  For example, Zhang et al. teach numerous combination therapies for pruritus associated with atopic dermatitis which include IL-31 antagonistic antibodies, topical steroids, and topical calcineurin inhibitors.  See [0091], [0093], [0106], [0109], [0113].  Zhang et al. also speak to optimization of dosing schedules.  See [0048], [0148], for examples.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the method of treating symptoms of atopic dermatitis (pruritus and sleep disturbance) in a patient, the method comprising KSR, 127 S. Ct. at 1740.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



16/988,554:
Claims 16-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-32 of copending Application No. 16/988,554 (reference application) in view of Zhang et al. . (US 2015/0057255 A1; published 26 February 2015, effectively filed 24 June 2014). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to methods of administering an antibody that binds and inhibits IL-31RA for therapeutic effect.  Both sets of claims recite atopic dermatitis and accompanying sleep disturbance.  The antibodies recited in instant claims 26-28 have structures that appear to be inherent to the antibody named “nemolizumab” recited in the copending claims.  The main difference between the sets of claims is that the copending claim set does not recite the exact dosages recited in the instant claim set.  However, the copending claims recite very similar dosages, e.g., about 0.5 mg/kg to about 1.5 mg/kg.  Also, optimization of dosages was well within the ordinary level of skill in the art, and is thus obvious absent evidence of unexpected results.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES:

    PNG
    media_image1.png
    770
    1101
    media_image1.png
    Greyscale

Furthermore, the copending claims do not recite combination therapy wherein a topical therapeutic agent such as a topical steroid or topical calcineurin inhibitor is administered with the IL-31 antagonist.  However, such combinations were known in the prior art.  For example, Zhang et al. teach numerous combination therapies for pruritus (which causes sleep disturbance) associated with atopic dermatitis which include IL-31 antagonistic antibodies, topical steroids, and topical calcineurin inhibitors.  See [0091], [0093], [0106], [0109], [0113].  Zhang et al. also speak to optimization of dosing schedules.  See [0048], [0148], for examples.
Accordingly, the copending claims render the instant claims obvious in view of the cited prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
US 8,431,127 B2:
Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,431,127 B2 in view of Zhang et al. (US 2015/0057255 A1; published 26 February 2015, effectively filed 24 June 2014).. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to methods of administering an antibody that binds and inhibits IL-31RA (also known as NR10) for therapeutic effect.  Both sets of claims recite atopic dermatitis and accompanying pruritus.  The antibodies recited in instant claims 26-28 have structures that appear to be identical to the antibodies recited in the patented claims.  The main difference between the sets of claims is that the patented claim set does not recite the dosages recited in the instant claim set.  However, optimization of dosages was well within the ordinary level of skill in the art, and is thus obvious absent evidence of unexpected results, as discussed above.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES.
Furthermore, the patented claims do not recite combination therapy wherein a topical therapeutic agent such as a topical steroid or topical calcineurin inhibitor is administered with the IL-31 antagonist.  However, such combinations were known in the prior art.  For example, Zhang et al. teach numerous combination therapies for pruritus associated with atopic dermatitis which include IL-31 antagonistic antibodies, topical steroids, and topical calcineurin inhibitors.  See [0091], [0093], [0106], [0109], [0113].  Zhang et al. also speak to optimization of dosing schedules.  See [0048], [0148], for examples.


US 8,575,317 B2:
Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,575,317 B2 in view of Zhang et al. (US 2015/0057255 A1; published 26 February 2015, effectively filed 24 June 2014).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to methods of administering an antibody that binds and inhibits IL-31RA (also known as NR10) for therapeutic effect.  Both sets of claims recite atopic dermatitis and accompanying pruritus.  The antibodies recited in instant claims 26-28 have structures that appear to be identical to the antibodies recited in the patented claims.  The main difference between the sets of claims is that the patented claim set does not recite the dosages recited in the instant claim set.  However, optimization of dosages was well within the ordinary level of skill in the art, and is thus obvious absent evidence of unexpected results, as discussed above.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES.
Furthermore, the patented claims do not recite combination therapy wherein a topical therapeutic agent such as a topical steroid or topical calcineurin inhibitor is administered with the IL-31 antagonist.  However, such combinations were known in the prior art.  For example, Zhang et al. teach numerous combination therapies for pruritus associated with atopic dermatitis which include IL-31 antagonistic antibodies, topical 
Accordingly, the patented claims render the instant claims obvious in view of the cited prior art.

US 9,028,821 B2:
Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,028,821 in view of Kuramochi et al. (US 8,575,317 B2; issued 05 November 2013) and Zhang et al. (US 2015/0057255 A1; published 26 February 2015, effectively filed 24 June 2014). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to methods of administering an antibody that binds and inhibits IL-31RA (also known as NR10) for therapeutic effect.  Both sets of claims recite atopic dermatitis.  The main difference between the sets of claims is that the patented claim set does not recite the dosages recited in the instant claim set.  However, optimization of dosages was well within the ordinary level of skill in the art, and is thus obvious absent evidence of unexpected results, as discussed above.  .  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES.
The patented claims also do not recite the antibody structures recited in the instant claims.  However, Kuramochi et al. teach a method for treating a symptom of atopic dermatitis (pruritus) in a patient, the method comprising administering to the 
Finally, the patented claims do not recite combination therapy wherein a topical therapeutic agent such as a topical steroid or topical calcineurin inhibitor is administered with the IL-31 antagonist.  However, such combinations were known in the prior art.  For example, Zhang et al. teach numerous combination therapies for pruritus associated with atopic dermatitis which include IL-31 antagonistic antibodies, topical steroids, and topical calcineurin inhibitors.  See [0091], [0093], [0106], [0109], [0113].  Zhang et al. also speak to optimization of dosing schedules.  See [0048], [0148], for examples.
Accordingly, the patented claims render the instant claims obvious in view of the cited prior art.

US 10,544,227 B2:
Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,544,227 B2.  Although the 
Both sets of claims are directed to methods of administering an antibody that binds and inhibits IL-31RA (also known as NR10) for therapeutic effect.  Both sets of claims recite atopic dermatitis and accompanying pruritus and sleep disturbance.  The antibodies recited in the instant claims have structures that are identical to the antibodies recited in the patented claims.  Both sets of claims recite additional administration of topical treatments such as steroids or calcineurin inhibitors.
The main difference between the sets of claims is that the patented claim set does not recite the dosages recited in the instant claim set.  However, optimization of dosages was well within the ordinary level of skill in the art, and is thus obvious absent evidence of unexpected results, as discusses above.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES.
Accordingly, the patented claims render the instant claims obvious in view of the cited prior art.


Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
14 May 2021